                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                                                                             June 26, 2019
                      UNITED STATES DISTRICT COURT
                                                                          David J. Bradley, Clerk
                       SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

SAQIB MALIK SADARUDDIN,                  §
                                         §
                                         §
        Petitioner,                      §
                                         §
vs.                                      §    CIVIL ACTION NO. H-19-0913
                                         §
WARDEN RANDY TATE,                       §
                                         §
        Respondent.                      §


                                     ORDER

      The petitioner, Saqib Malik Sadaruddin, has filed a petition for a writ of

habeas corpus under 28 U.S.C. § 2241, challenging his continued detention at a

local facility operated by the United States Department of Homeland Security,

Immigration and Customs Enforcement (“ICE”).          The respondent has filed a

motion to dismiss the petition for failure to state a claim upon which relief may be

granted under Rule 12(b)(6) of the Federal Rules of Civil Procedure [Doc. # 8].

Because the motion presents evidence outside the pleadings, specifically an

affidavit from a detention officer regarding the status of efforts undertaken by ICE

to remove the petitioner [Doc. # 8-2, at 1-4], the motion was not properly filed

under Rule 12(b)(6). See FED. R. CIV. P. 12(d).
Accordingly, the Court ORDERS as follows:

   1. The respondent’s motion to dismiss [Doc. # 8] is CONVERTED to a

      motion for summary judgment under Rule 56 of the Federal Rules of

      Civil Procedure.

   2. The parties may have until July 17, 2019, in which to supplement the

      record with any additional pertinent information.

The Clerk’s Office will provide a copy of this order to the parties.

SIGNED at Houston, Texas on June 26, 2019.


                          _____________________________________
                                    NANCY F. ATLAS
                          SENIOR UNITED STATES DISTRICT JUDGE


                                       NAN Y F. ATLAS
                              SENIOR UNI   STATES DISTRICT JUDGE




                                   2
